

Exhibit 10.i
























AMENDED AND RESTATED
MASCO CORPORATION
RETIREMENT BENEFIT RESTORATION PLAN


Effective January 1, 1995
With Subsequent Amendments
As Amended and Restated Effective December 22, 2010



























235209

--------------------------------------------------------------------------------





TABLE OF CONTENTS


SECTION 1 - ADOPTION OF PLAN
1
1.1
Adoption
1
1.2
Purpose
1
1.3
Construction
1
SECTION 2 - COVERAGE
2
2.1
 Covered Employees
2
2.2
Commencement and Cessation of Coverage
2
SECTION 3 - BENEFITS
3
3.1
Amount
3
3.2
Timing and Form of Payments
4
3.3
Forfeitability
4
3.4
No Payment During Employment
4
3.5
Delay of Payment
4
SECTION 4 - SOURCE OF BENEFITS AND CHANGE OF CONTROL
5
4.1
Cost of Plan
5
4.2
Option to Fund Informally
5
4.3
Physical Examinations
5
4.4
No Employee Contributions or Loans
5
4.5
Change of Control
5
SECTION 5 - ADMINISTRATION
8
5.1
Plan Administrator and Named Fiduciary
8
5.2
Claims Procedure
8
5.3
Arbitration.
9
SECTION 6 - LIMITATION OF COVERED EMPLOYEE’S RIGHTS
11
6.1
No Contract of Employment
11
6.2
Unsecured Creditor
11
6.3
No Trust
11
SECTION 7 - AMENDMENT OR TERMINATION
12
7.1
Right to Amend or Terminate Plan
12
7.2
Limitations
12
7.3
Payment of Benefits Upon Termination
12
SECTION 8 - MISCELLANEOUS PROVISIONS
13
8.1
Independence of Benefits
13
8.2
Nonalienation of Benefits
13
8.3
Payments for the Benefit of Employee
13
8.4
Use of Words
13
8.5
Headings
13
8.6
Savings Clause
13
SECTION 9 - DEFINITIONS
14
9.1
Code
14
9.2
Company
14



i
235209

--------------------------------------------------------------------------------




9.3
ERISA
14
9.4
Plan
14
9.5
Masco
14
9.6
Retirement
14
9.7
Change of Control
14
9.8
Deferred Compensation Trust
15
9.9
Beneficiary
15
9.1
Gross-Up Amount
15
9.11
Present Value
15
9.12
PBGC
16
9.13
Control Change
16
9.14
Covered Benefits
16
SECTION 10 - EXECUTION
17



ii
235209

--------------------------------------------------------------------------------







AMENDED AND RESTATED
MASCO CORPORATION RETIREMENT
BENEFIT RESTORATION PLAN




SECTION 1
ADOPTION OF PLAN




1.1    Adoption. Masco Corporation (“Masco”) hereby adopts the Masco Corporation
Retirement Benefit Restoration Plan (“Plan”), originally effective January 1,
1995 (“Effective Date”), as amended and restated herein effective October 22,
2008 (“Restatement Effective Date”).


1.2    Purpose. The sole purpose of the Plan is to provide benefits to a select
group of management or highly compensated employees, that would be provided to
such employees who terminate employment or retire after the Effective Date under
certain retirement plans of Masco Corporation and its subsidiaries, which plans
are set forth in Appendix “A” hereto and are qualified plans under Section
401(a) of the Internal Revenue Code of 1986, as amended (Code) (the “Qualified
Plans”, “Qualified Pension Plans” or “Qualified Profit Sharing Plans”), but for
the benefit limitations of the Code, in order to encourage the continued
employment and diligent service of such employees with Masco or the company (as
hereinafter defined) following the Effective Date. Accordingly (by way of
example and not limitation), in no event shall the provisions of the Plan be
construed to benefit any employee whose termination of employment occurred prior
to the Effective Date. Effective as of the Restatement Effective Date, the Plan
as amended and restated herein shall apply to all those employees then eligible
to participate hereunder, as well as to all persons who terminated employment
prior to such date who retain a deferred vested right to benefits under the Plan
or to whom retirement benefits are being paid under the Plan. Notwithstanding
the foregoing, effective as of January 1, 2010 the defined benefit Qualified
Pension Plans set forth on Appendix A are amended to provide that all credited
service and salary accruals in such plans are frozen as of January 1, 2010;
consequently, no provision of this Plan shall be interpreted to provide for
accrual of any defined benefit pension hereunder with respect to any period
following January 1, 2010, and all defined benefit pension accruals under this
Plan are to be frozen as of January 1, 2010.




1.3    Construction. The Plan shall be construed in accordance with Michigan
law, except where preempted by federal law. It is intended that the Plan, except
as permitted herein, shall be unfunded and maintained by Masco primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, so that the Plan is exempt from the requirements
of Parts 2, 3 and 4 of the Employee Retirement Income Security Act of 1974, as
amended (ERISA). All provisions of the Plan shall be interpreted in accordance
with such intentions.






1
235209

--------------------------------------------------------------------------------




SECTION 2
COVERAGE




2.1 Covered Employees. The coverage of the Plan shall be limited to
highly-compensated or management employees of Masco and of those subsidiaries of
Masco the Qualified Plans of which are listed in Appendix “A”, who individually
(a) receives from Masco or the subsidiary of Masco which is the employer of such
person (“company”) annual compensation otherwise eligible for coverage under the
terms of such Qualified Plan which exceeds the applicable limit as provided by
Section 401(a)(17) of the Code, or (b) whose benefits or contributions under the
Qualified Plans are reduced due to the application of Section 415 of the Code
(hereinafter, “employee”).


2.2    Commencement and Cessation of Coverage. An employee shall be covered
under the Plan commencing on the later of (a) the Effective Date or (b) the
earlier of the date that his plan-eligible compensation described in paragraph
2.1 first exceeds the annual limitation amount described in paragraph 2.1 or the
date his benefits or contributions under the Qualified Plans are first reduced
by the application of Code Section 415. An employee shall cease to be covered by
the Plan on his date of termination of employment from Masco or the company and
any of their subsidiaries. If prior to such termination an employee ceases to
qualify for coverage under the Plan due to some other event (by way of examples
and not as limitation, a decrease in Plan-eligible compensation or the
commencement of employment with Masco or the company or any of their
subsidiaries, which employer has no Qualified Plan or has discontinued its
Qualified Plan), his coverage under the Plan shall cease as of the time such
disqualifying event occurs and only the benefits accrued hereunder up to such
time shall be payable from this Plan. Notwithstanding the foregoing, unless
otherwise specified in Appendix A, coverage under any plan which from time to
time may be added to or deleted from Appendix A, shall be effective only from
and after the date when such plan is added to or deleted from Appendix A.






2
235209

--------------------------------------------------------------------------------




SECTION 3
BENEFITS




3.1    Amount. A covered employee shall be entitled hereunder to either or both,
as applicable, of the following supplemental retirement benefits:


(a) An annual amount equal to the benefit which would have been payable to the
employee under any defined benefit (pension) Qualified Plan in which he is a
participant (“Qualified Pension Plan”), computed without regard to any benefit
limitations imposed by the Code on the computation or amount of such benefit,
and reduced (but not below zero) by any benefits which the employee is eligible
to receive, prior to giving effect to any qualified domestic relations order or
tax levy, under any such Qualified Pension Plan, each benefit being expressed
for this purpose in the normal form of payment under said Qualified Pension
Plan;


(b) A single sum amount equal to the difference between (1) the cumulative total
of employer contributions (other than contributions characterized as elective
deferrals under Code Section 401(k) or matching contributions under Section
401(m)) which from time to time would have been contributed to the account of
the employee with respect to periods after December 31, 1993 under any defined
contribution (profit sharing) Qualified Plan in which he is a participant
computed without regard to any limitations imposed by the Code on the
determination or amount of such employer contributions and (2) the actual
employer profit sharing contributions made during such periods prior to giving
effect to any qualified domestic relations order or tax levy, with such
difference adjusted by the average of the investment earnings (or losses)
actually experienced for each such period in the Fidelity Freedom Funds which
are offered as investment choices in the Masco Corporation Future Service Profit
Sharing Plan (or in such other index fund or funds as Masco may determine from
time to time), as if the contributions in (1) above had been made simultaneously
with the actual contributions referenced in (2) above. Notwithstanding the
foregoing, on and after January 1, 2010 the term "profit sharing" shall be
deemed to include those 401(k) savings plans included thereafter on Appendix A;
and on and after January 1, 2010 the exclusion contained in the first
parenthetical in this Section 3.1(b) shall be ineffective with respect to
employer matching contributions described in Code Section 401(m) called for by
the matching formulae in those 401(k) savings plans included thereafter on
Appendix A; provided, however, the foregoing is not intended to permit any
employee elective deferrals in excess of the limit established from time to time
by Code Section 401(g)(1)(B) nor to provide employer matching contributions on
other than actual employee elective deferrals made under the qualified plans up
to such limit under Code Section 401(g)(1)(B); provided, further, effective on
and after December 22, 2010, any bonus paid in 2010 shall not be considered as
eligible for the purpose of determining the amount of matching contributions
under  this Plan, if the amount of such bonus was included for purposes of the
Masco Corporation Supplemental Executive Retirement Plan.


In no case shall there be any adjustments for forfeitures of any kind and no
payment made pursuant to this Plan shall have any gross-up for tax effect, other
than as provided under paragraphs 4.5 or 4.6, and there shall be no defined
benefit pension accruals under subsection 3.1(a) with respect to any period
following January 1, 2010, or otherwise, and all defined benefit pension
accruals under this Plan are frozen as of January 1, 2010.




 
3.2 Timing and Form of Payments. (a) Retirement benefit payments hereunder which
are supplemental to a Qualified Pension Plan shall be made commencing at
Retirement and shall be payable either (i) for an employee who is unmarried at
the time payments commence, in the form of a single life annuity, (ii) for any
employee who is married when payments commence, in the form of a 50% joint and
survivor annuity with the employee’s spouse, or (iii) in an optional form which
the employee validly elects (pursuant to the same procedures, and for the same
optional forms, as are specified in the Qualified Pension Plan) for payment of
benefits hereunder. Any optional form selected


3
235209

--------------------------------------------------------------------------------




shall be paid at such times and in such amounts as are in the aggregate,
actuarially equivalent to the Plan’s payments when made as a single life annuity
(including, as applicable, additional early commencement actuarial reduction for
amounts payable under paragraph 3.1(a) which commence prior to the Qualified
Pension Plan’s normal retirement date, other than benefits (for example,
disability benefits) which by their terms would be payable prior to the normal
retirement date with no reduction for early commencement); such actuarial
equivalents shall be computed using the same formulas and actuarial factors as
set forth for determinations of comparable optional forms of benefits as are
offered under the Qualified Pension Plan; for purposes of this paragraph 3.2(a),
an employee’s marital status and spouse shall be determined in accordance with
the Qualified Pension Plan. Other than as provided in paragraphs 4.5 and 4.6 or
in the case of a benefit the Present Value of which is less than $5000, the Plan
may not make an actuarially equivalent payment in the form of a lump sum.


(b) A sum payable hereunder which is supplemental to a Qualified Profit Sharing
Plan shall be paid in a single lump sum promptly following Retirement to the
employee (or to the Beneficiary named under the Qualified Profit Sharing Plan).
Notwithstanding the foregoing, such payment shall be subject to delay as
described in paragraph 3.5 for those persons subject thereto.


3.3     Forfeitability. Except as provided in paragraph 4.5(a)(i), the right to
any payment of benefits under the Plan shall be vested in the same manner and to
the same extent as benefits are vested under the Qualified Pension and Qualified
Profit Sharing Plans.


3.4     No Payment During Employment. Notwithstanding the foregoing, no periodic
payments computed under paragraph 3.1 shall be made until after termination of
employment from Masco, the company or any of their subsidiaries.


3.5    Delay of Payment. Notwithstanding the foregoing, any payments of Covered
Benefits (those benefits subject to the provisions of Code Section 409A)
otherwise payable hereunder to an employee who is a person described in 26 CFR
1.409A-1(i) shall be delayed for the first six months following termination of
employment, and after six months such delayed payments shall be paid to the
employee in a single lump sum, with no interest adjustment for such delay.


 






SECTION 4
SOURCE OF BENEFITS AND CHANGE OF CONTROL




4.1    Cost of Plan. Other than as provided in paragraphs 4.2, 4.5 and 4.6, the
entire cost of providing benefits under the Plan, including the costs of the
Plan Administrator, shall be paid by Masco out of its general assets, and
Masco’s obligations under the Plan shall be an unfunded and unsecured promise to
pay. Other than as provided in paragraphs 4.2, 4.5 and 4.6, Masco shall not be
obligated to separately fund its obligations under the Plan.


4.2    Option to Fund Informally. Notwithstanding paragraph 4.1, Masco may, at
its sole option, or by agreement, informally fund its obligations under the Plan
in whole or in part, provided, however, in no event shall such informal funding
be construed to create any trust fund (other than pursuant to paragraphs 4.5 and
4.6), escrow account or other security for an employee with respect to the
payment of benefits under the Plan. Furthermore, if Masco decides to informally
fund the Plan, in whole or in part, by procuring, as owner, life insurance for
its own benefit on the lives of employees, the form of such insurance and the
amounts thereof shall be the sole decision of Masco, and in no event shall an
employee have any incidents of ownership in any such policies of insurance.


4.3    Physical Examinations. If a physical examination is required for Masco to
obtain insurance for covered employees under paragraph 4.2, each employee agrees
to undergo such physical examinations a


4
235209

--------------------------------------------------------------------------------




s may be required by the insurance carrier. Such physical examinations shall be
conducted by a physician approved by Masco, at the expense of Masco.


4.4    No Employee Contributions or Loans. No loans or hardship distributions or
contributions by employees are permitted or required under the Plan.


4.5 Change of Control. (a) Immediately upon the occurrence of any Change of
Control:


(i)     If the employee is then employed by Masco or the company, if not already
100%, vesting in all benefits hereunder shall be deemed for all purposes of this
Plan to be 100%.


(ii)     Masco shall forthwith deposit to an account in the employee’s name (or
that of the employee’s Beneficiary if the employee is then deceased and the
employee’s Beneficiary is entitled to benefits hereunder) in the Deferred
Compensation Trust, which Masco shall theretofore have established, 110% of the
sum of the Gross-Up Amount plus:


(A)     If the employee is then employed by Masco or the company, an amount
equal to the discounted Present Value of the benefits which would have been
payable under paragraphs 3.1 and 3.2 of this Plan upon Retirement at age 65 or
attained age if greater, assuming for purposes of this clause, no compensation
increases and that if younger than age 65 the employee and the employee’s
Beneficiary had attained such age;


(B)     If employment has previously been terminated but the employee or the
employee’s Beneficiary is then entitled in the future to receive benefits under
this Plan, an amount equal to the discounted Present Value of the benefits which
would have been so payable; and


(C)     If the employee or the employee’s Beneficiary is then receiving payments
under paragraph 3.2 of this Plan, an amount equal to the Present Value of those
benefits payable in the future to the employee and the employee’s Beneficiary.


(b)    If the Deferred Compensation Trust is not established prior to or within
thirty days after the Change of Control, all payments which would otherwise have
been made to the employee or the employee’s Beneficiary from the Deferred
Compensation Trust shall immediately after such thirty day period be made to the
employee or the employee’s Beneficiary by Masco.


(c)     Any deposit by Masco to an account in the employee’s name or that of the
employee’s Beneficiary in the Deferred Compensation Trust prior to the
occurrence of the Change of Control, together with all income then accrued
thereon (but only to the extent of the value of such deposited amount and the
income accrued thereon on the day of any deposit under clause (a)(ii) of this
paragraph 4.5), shall reduce by an equal amount the obligations of Masco to make
the deposit required under clause (a)(ii) of this paragraph 4.5.


(d)     At or prior to making the deposit required by clause (a)(ii) of this
paragraph 4.5, Masco shall deliver to the Trustee under the Deferred
Compensation Trust a certificate specifying that portion, if any, of the amount
in the trust account, after giving effect to the deposit, which is represented
by the Gross-Up Amount. Payment of 90.91% of the amount required by clause
(a)(ii) of this paragraph 4.5 to be paid to the trust account, together with any
income accrued thereon from the date of the Change of Control, is to be made to
the employee or the employee’s Beneficiary, as applicable, under the terms of
the Deferred Compensation Trust, at the earlier of (1) immediately upon a Change
of Control if the employee then is deceased or has attained age 65, (2) the
employee’s death subsequent to the Change of Control, or (3) the date which is
one year after the Change of Control (subject, in each case, to paragraph 3.5 if
applicable); provided, however, that the Trustee under the


5
235209

--------------------------------------------------------------------------------




Deferred Compensation Trust is required promptly to pay to the employee or the
employee’s Beneficiary, as applicable, from the trust account from time to time
amounts, not exceeding in the aggregate the Gross-Up Amount, upon the employee’s
or the employee’s Beneficiary’s certification to the Trustee that the amount to
be paid has been or within 60 days will be paid by the employee or the
employee’s Beneficiary to a Federal, state or local taxing authority as a result
of the Change of Control and the imposition of the excise tax under Section 4999
of the Code (or any successor provision) on the receipt of any portion of the
Gross-Up Amount. All amounts in excess of the amount required to be paid from
the trust account by the preceding sentence, after all expenses of the Deferred
Compensation Trust have been paid and the Deferred Compensation Trust has been
terminated, shall revert to Masco.


(e)     Subject to the next sentence of this clause (e), the payment of the
Gross-Up Amount to the employee or the employee’s Beneficiary or the account in
the employee’s or the employee’s Beneficiary’s name in the Deferred Compensation
Trust hereunder will thereby discharge Masco from any obligations it may have
under any present or future stock option or stock award plan, retirement plan or
otherwise, to make any other payment as a result of the employee’s income
becoming subject to the excise tax imposed by Section 4999 of the Code (or any
successor provision) or any interest or penalties with respect to such excise
tax. As a result of the uncertainty which will be present in the application of
Section 4999 of the Code (or any successor provision) at the time of the
determination of the Gross-Up Amount and the possibility that between the date
of determination of the Gross-Up Amount and the dates payments are to be made to
the employee or the employee’s Beneficiary under this Agreement, changes in
applicable tax laws will result in an incorrect determination of the Gross-Up
Amount having been made, it is possible that (i) payment of a portion of the
Gross-Up Amount will not have been made by Masco which should have been made (an
“Underpayment”), or (ii) payment of a portion of the Gross-Up Amount will have
been made which should not have been made (an “Overpayment”), consistent with
the calculations required to be made hereunder. In the event of an Underpayment,
such Underpayment shall be promptly paid by Masco to or for the employee’s
benefit. In the event that the employee or the employee’s Beneficiary discovers
that an Overpayment shall have occurred, the amount thereof shall be promptly
repaid by the employee or the employee’s Beneficiary to Masco.


(f)     Prior to the occurrence of a Change of Control, any deposits made by
Masco to an account in the Deferred Compensation Trust may be withdrawn by
Masco. Upon the occurrence of a Change of Control, all further obligations of
Masco under this Agreement (other than under this paragraph 4.5 to the extent
not theretofore performed) shall terminate in all respects.


4.6 Control Change. If a “Control Change” has occurred which is also a “Change
of Control” then all of the provisions of the Plan, including the foregoing
provisions of this paragraph 4, shall apply without change. However, if there is
a “Control Change” which is not a “Change of Control” then (a) the foregoing
provisions of paragraph 4 shall apply with exception of subparagraph 4.5(b), (b)
in subparagraph 4.5(d)(3) the phrase “the date which is one year after the
Change of Control” is to be replaced by the phrase “in the amounts and upon the
dates set forth in paragraphs 3.1 and 3.2” and (c) for the purposes of this
paragraph 4.6, all references to “Change in Control” in subparagraphs 4.5(a),
4.5(c), 4.5(d), 4.5(e) and 4.5(f) shall be deemed to be “Control Change”. If,
for any reason, the monthly benefit paid by the Deferred Compensation Trust to
the employee or the employee’s Beneficiary is less than the monthly benefit used
to calculate the amount deposited under the next preceding sentence, Masco shall
pay the deficiency directly to the employee or the employee’s Beneficiary.








SECTION 5
ADMINISTRATION




5.1    Plan Administrator and Named Fiduciary. The Plan Administrator and Named
Fiduciary of the Plan for purposes of ERISA shall be Masco Corporation whose
business address is 21001 Van Born Road, Taylor, MI 48180, and whose telephone
number is (313) 274-7400. Masco shall have the right to change the P


6
235209

--------------------------------------------------------------------------------




lan Administrator and Named Fiduciary of the Plan at any time, and to change the
address and telephone number of the same. Masco shall give each covered employee
written notice of any such change in the Plan Administrator and Named Fiduciary,
or in the address or telephone number of the same.


5.2    Claims Procedure. The Plan Administrator has the power to interpret all
provisions of the Plan and make final determinations concerning the meaning of
the Plan and the right of any person to benefits under the Plan.


Each covered employee, or other person claiming through the employee, must file
a written claim for benefits with the Plan Administrator as a prerequisite to
the payment of benefits under the Plan. Any denial by the Plan Administrator of
a claim for benefits under the Plan by an employee or other person (collectively
referred to as “claimant”) shall be stated in writing by the Plan Administrator
and delivered or mailed to the claimant within 90 days after receipt of the
claim, unless special circumstances require an extension of time for processing
the claim. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of the initial period.


Any notice of denial shall set forth the specific reasons for the denial,
specific reference to pertinent provisions of the Plan upon which the denial is
based, a description of any additional material or information necessary for the
claimant to perfect his claim, with an explanation of why such material or
information is necessary, and any explanation of claim review procedures under
the Plan, written to the best of the Plan Administrator’s ability in a manner
that may be understood without legal or actuarial counsel.


A claimant whose claim for benefits has been wholly or partially denied by the
Plan Administrator may request, within 90 days following the date of such
denial, in a writing addressed to the Plan Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as he shall consider relevant to a determination of his
claim, and may include a request for a hearing in person before the Plan
Administrator. Prior to submitting his request, the claimant shall be entitled
to review such documents as the Plan Administrator shall agree are pertinent to
his claim. The claimant may, at all stages of review, be represented by counsel,
legal or otherwise, of his choice, provided that the fees and expenses of such
counsel shall be borne by the claimant.


All requests for review shall be promptly resolved. The Plan Administrator’s
decision with respect to any such review shall be set forth in writing and shall
be mailed to the claimant not later than 60 days following receipt by the Plan
Administrator of the claimant’s request unless special circumstances, such as
the need to hold a hearing, require an extension of time for processing, in
which case the Plan Administrator’s decision shall be so mailed not later than
120 days after receipt of such request.


5.3    Arbitration.     Exhaustion of the claim and claim review procedures of
Section 5.2 is prerequisite to any further consideration of a claim. In the
event that any claim remains fully or partially unresolved after exhaustion of
the claim and claim review procedures of Section 5.2, any remaining dispute
shall be deemed to have been finally adjudicated under the procedure provided in
paragraph 5.2 unless the claimant or Masco shall have submitted its claim in
accordance with the following procedure:


Masco and the claimant must first attempt to resolve the dispute through
facilitative mediation conducted by the American Arbitration Association in
accordance with its Rules for the Mediation of Employment Disputes. A Request
for Mediation must be received by the American Arbitration Association within 60
calendar days of the decision which is being appealed or the claim will be
deemed waived. If the dispute is not resolved through mediation, the dispute
shall be resolved by exclusive, final and binding arbitration by the AAA before
a single, neutral Arbitrator knowledgeable in employment law whose decision
shall be final and binding upon the Plan, Masco and the claimant. A Request for
Arbitration must be received by the American Arbitration Association within 60
calendar days from the date the mediation was conducted or the claim will be
deemed waived. The proceedings for the arbitration shall be governed by the
Association's Rules for the Arbitration of Employment Disputes. Judgment upon an
award rendered by the Arbitrator may be entered in any court having
jurisdiction. Masco will pay all of the expenses and fees of the Mediator. Masco
will also pay the AAA’s mediation administrative fees. Masco will pay all of the
expenses


7
235209

--------------------------------------------------------------------------------




and fees of the Arbitrator. Masco will also pay the AAA’s arbitration
administrative fees. Notwithstanding any provision to the contrary in the Rules
of the American Arbitration Association, the Mediation and Arbitration shall be
held in the Detroit metropolitan area unless agreed to otherwise by the parties
in writing. Any claim shall be deemed waived unless presented within the time
limits specified in Section 5.2 and this Section 5.3. The Arbitrator shall not
have jurisdiction or authority to change, add to or subtract from any of the
provisions of the Plan. The Arbitrator’s sole authority shall be to interpret
and review the Plan Administrator's decision from which the appeal to
arbitration is taken, utilizing an arbitrary and capricious standard of review
of the Plan Administrator's decision. If the Arbitrator finds that the Plan
Administrator's decision was not arbitrary and capricious, the Arbitrator shall
affirm the Plan Administrator's decision. The Arbitrator shall not conduct a de
novo review of the claim and the Plan Administrator's decision pertaining
thereto, unless the Arbitrator shall have found that the Plan Administrator's
decision was arbitrary and capricious. Because arbitration is the exclusive
remedy with respect to any claim hereunder, neither Masco, the claimant nor any
other party has the right to resort to any federal, state or local court or
administrative agency concerning any claim, and the decision of the Arbitrator
shall be a complete defense to any suit, action or proceeding instituted in any
federal, state or local court or before any administrative agency with respect
to any dispute which is arbitrable as herein set forth. The arbitration
provisions hereof shall, with respect to any claim, survive the termination of
the Plan.




8
235209

--------------------------------------------------------------------------------




SECTION 6
LIMITATION OF COVERED EMPLOYEE’S RIGHTS




6.1    No Contract of Employment. The Plan shall not be deemed to create a
contract of employment between Masco or any Masco subsidiary, the company or any
affiliate of Masco, and any covered employee and shall create no right in any
covered employee to continue in the employ of Masco or any of its subsidiaries,
, the company or any affiliate of Masco for any specific period of time, or to
create any other rights in any covered employee or obligations on the part of
Masco, the company or any affiliate of Masco, except as are set forth explicitly
herein or in a written employment contract. In consideration of his coverage
hereunder each covered employee shall be deemed to have agreed that Masco, the
company or any affiliate of Masco has the right to terminate him at any time,
with or without cause, and nothing in the Plan shall restrict the right of any
covered employee to terminate his employment.


6.2    Unsecured Creditor. The rights of any employee or any person claiming
through the employee under the Plan shall be solely those of an unsecured
general creditor of Masco. Any employee, Beneficiary or any person claiming
through the employee, shall only have the right to receive from Masco those
payments hereunder as are specified herein. Each covered employee agrees that he
or any person claiming through him shall have no rights or interests in any
specific asset of Masco, including any insurance policies or contracts which
Masco may possess to informally fund the Plan.


6.3    No Separately Identified Assets. Other than as provided in paragraphs
4.2, 4.5 and 4.6 and permitted by rules established under IRS Rev. Proc. 92-64,
as modified by IRS Notice 2000-56, no asset used or acquired by Masco in
connection with the liabilities it has assumed under the Plan shall be deemed to
be held under any trust for the benefit of any employee nor shall any such asset
be considered security for the performance of the obligations of Masco, but
shall be, and remain, a general unpledged and unrestricted asset of Masco,
except as may be provided by separate agreement and as permitted under Internal
Revenue Service and Department of Labor rules and regulations for deferred
compensation and unfunded supplemental retirement plans.






9
235209

--------------------------------------------------------------------------------




SECTION 7
AMENDMENT OR TERMINATION




7.1    Right to Amend or Terminate Plan. Masco reserves the right to amend the
Plan in any manner deemed appropriate by Masco’s Board of Directors, and Masco
reserves the right to terminate the Plan for any reason and at any time in whole
or part by action of the Board of Directors.


7.2    Limitations. Notwithstanding paragraph 7.1, no such amendment or
termination shall reduce or otherwise affect the benefits payable to or on
behalf of any covered employee that have accrued prior to such amendment or
termination without the written consent of the employee (or Beneficiary, if
applicable). In addition, the complete or partial termination of this Plan,
should it occur or be deemed by facts and circumstances to have occurred, shall
have the same effect on the vesting of benefits accrued to date under this Plan
as in the case of a complete or partial termination of a Qualified Plan.


7.3    Payment of Benefits Upon Termination. Other than as provided in
paragraphs 4.5 and 4.6, upon termination or partial termination of the Plan
Masco may elect the method by which benefits accrued through the date of such
termination or partial termination shall be provided. Such election may include
the payment of the present value of all such accrued benefits directly to
covered employees (or beneficiaries, if applicable) or any other method of
payment or funding permissible under law which Masco may, in its sole
discretion, determine; provided, however, no such payment method or funding
shall be utilized, the effect of which would be to subject the recipients of
such payment or funding to adverse tax consequences under Section 409A of the
Code.






10
235209

--------------------------------------------------------------------------------




SECTION 8
MISCELLANEOUS PROVISIONS




8.1    Independence of Benefits. Except as otherwise provided herein or pursuant
to the terms of any separate agreement by Masco or the company with an employee,
the benefits payable under the Plan shall be independent of, and in addition to,
any other benefits or compensation, whether by salary, or bonus or otherwise.
The Plan does not involve a reduction in salary or foregoing of an increase in
future salary by any employee, nor (other than by a separate agreement with the
employee) does the Plan in any way affect or reduce the existing and future
compensation and other benefits of any employee.


8.2    Nonalienation of Benefits. Except insofar as this provision may be
contrary to applicable law (such as a domestic relations or medical support
order of a court with jurisdiction), no sale, transfer, alienation, assignment,
pledge, collateralization, or attachment of any benefits under the Plan shall be
valid or recognized by Masco.


8.3    Payments for the Benefit of Employee. In the event that Masco shall find
that any person to whom a benefit is payable under the Plan is unable to care
for his affairs because of illness or accident, is otherwise mentally or
physically incompetent, or is unable to give a valid receipt, Masco may cause
the payments becoming due to such person to be paid to another individual for
such person’s benefit, without responsibility on the part of Masco to follow
application of such payment. Any such payment shall be a payment on account of
such person and shall operate as a complete discharge of Masco from all
liability under the Plan.


8.4    Use of Words. Wherever any words are used in the Plan in the masculine
gender, they shall be construed as though they also were used in the feminine
gender in all cases where they would so apply, and wherever any words are used
in the Plan in the singular forms they shall be construed as though they also
were used in the plural form in all cases where they would so apply, and vice
versa.


8.5    Headings. Headings of paragraphs herein are inserted for convenience of
reference. They constitute no part of the Plan and are not to be considered in
the construction of the Plan.


8.6    Savings Clause. If any provisions of the Plan shall be for any reason
invalid or unenforceable, the remaining provisions nevertheless shall be carried
into effect.






11
235209

--------------------------------------------------------------------------------




SECTION 9
DEFINITIONS




Terms capitalized in the text of this Plan shall have the meanings referred to
below, unless the context requires otherwise. Terms not defined herein shall be
construed in reference to the same or similar terms as used in the applicable
Qualified Plan.


9.1    Code. See paragraph 1.2.


9.2    Company. See paragraph 2.1.


9.3    ERISA. See paragraph 1.3.


9.4    Plan. See paragraph 1.1.


9.5    Masco. See paragraph 1.1.


9.6
Retirement shall mean an employee’s termination of employment with Masco or the
company on a retirement date under any of Masco’s or the company’s Qualified
Plans. Termination of employment for all purposes under this Plan shall mean a
“separation from service” under Section 409A of the Code which shall only occur
if any services which the employee may continue to provide to Masco or the
company as an employee or as a consultant after termination of employment are
not in excess of 49% of the employee’s prior service level, all as determined in
accordance with the regulations under Section 409A of the Code.



9.7
Change of Control shall be deemed to have occurred if, during any period of
twelve consecutive calendar months, the individuals who at the beginning of such
period constitute Masco’s Board of Directors, and any new directors (other than
Excluded Directors) whose election by such Board or nomination for election by
stockholders was approved by a vote of at least a majority of the members of
such Board who were either directors on such Board at the beginning of the
period or whose election or nomination for election as directors was previously
so approved, for any reason cease to constitute at least a majority of the
members thereof. Excluded Directors are directors whose election by the Board or
approval by the Board for stockholder election occurred within one year after
any “person” or “group of persons” as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 commencing a tender offer for, or
becoming the beneficial owner of, voting securities representing 30 percent or
more of the combined voting power of all outstanding voting securities of Masco,
other than pursuant to a tender offer approved by the Board prior to its
commencement or pursuant to stock acquisitions approved by the Board prior to
their representing 30 percent or more of such combined voting power.



9.8
Deferred Compensation Trust shall mean any trust created by Masco to receive the
deposit referred to in clause (a)(ii) of paragraph 4.5.



9.9    Beneficiary shall mean the person or persons designated by an employee
under the applicable provisions of the Qualified Plans.
        
9.10    Gross-Up Amount (i) shall be determined if any payment or distribution
by Masco to or for the employee’s benefit, whether paid, distributed, payable or
distributed or distributable pursuant to the terms of this Plan, any stock
option or stock award plan, retirement plan or otherwise (such payment or
distribution, other than an Excise Tax A


12
235209

--------------------------------------------------------------------------------




djustment Payment under clause (ii), is referred to herein as a “Payment”),
would be subject to the excise tax imposed by Section 4999 of the Code (or any
successor provision) or any interest or penalties with respect to such excise
tax (such excise tax together with any such interest or penalties are referred
to herein as the “Excise Tax”), and (ii) shall mean an additional payment (the
“Excise Tax Adjustment Payment”) in an amount such that after subtracting from
the Excise Tax Adjustment Payment the employee’s payment of all applicable
Federal, state and local taxes (computed at the maximum marginal rates and
including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Excise Tax Adjustment Payment, the
balance will be equal to the Excise Tax imposed upon the Payments. All
determinations required to be made with respect to the “Gross-Up Amount”,
including whether an Excise Tax Adjustment Payment is required and the amount of
such Excise Tax Adjustment Payment, shall be made by PricewaterhouseCoopers LLP,
or such national accounting firm as Masco may designate prior to a Change of
Control, which shall provide detailed supporting calculations to Masco and the
employee. Except as provided in clause (e) of paragraph 4.5, all such
determinations shall be binding upon the employee, Masco and the company.
        
9.11    Present Value of future benefits means the discounted present value of
those benefits (including therein the benefits, if any, the employee’s
Beneficiary would be entitled to receive under this Plan upon the employee’s
death), using the UP-1984 Mortality Table and discounted by the interest rate
used, for purposes of determining the present value of a lump sum distribution
on plan termination, by the PBGC on the first day of the month which is four
months prior to the month in which a Change of Control occurs (or if the PBGC
has ceased publishing such interest rate, such other interest rate as Masco’s
Board of Directors deems is an appropriate substitute). The above PBGC interest
rate is intended to be determined based on PBGC methodology and regulations in
effect on September 1, 1993 (as contained in 29 CFR Part 2619).


9.12    PBGC shall mean the Pension Benefit Guaranty Corporation.


9.13
Control Change shall be deemed to have occurred if, during any period of
twenty-four consecutive calendar months, the individuals who at the beginning of
such period constitute Masco’s Board of Directors, and any new directors (other
than Excluded Directors) whose election by such Board or nomination for election
by stockholders was approved by a vote of at least two-thirds of the members of
such Board who were either directors on such Board at the beginning of the
period or whose election or nomination for election as directors was previously
so approved, for any reason cease to constitute at least a majority of the
members thereof. Excluded Directors are directors whose election by the Board or
approval by the Board for stockholder election occurred within one year after
any “person” or “group of persons” as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 commencing a tender offer for, or
becoming the beneficial owner of, voting securities representing 25 percent or
more of the combined voting power of all outstanding voting securities of Masco,
other than pursuant to a tender offer approved by the Board prior to its
commencement or pursuant to stock acquisitions approved by the Board prior to
their representing 25 percent or more of such combined voting power.



9.14 Covered Benefits. See paragraph 3.5.






13
235209

--------------------------------------------------------------------------------




SECTION 10
EXECUTION




IN WITNESS WHEREOF, Masco Corporation has caused this amended and restated Plan
to be executed effective as of December 22, 2010.


Masco Corporation






By: /s/ JOHN G. SZNEWAJS        
John G. Sznewajs
Its: Vice President, Treasurer and
Chief Financial Officer


Date: December 27, 2010    


14
235209

--------------------------------------------------------------------------------





APPENDIX A – As Amended Effective January 1, 2010


QUALIFIED PLANS LIST
MASCO CORPORATION




DEFINED BENEFIT QUALIFIED         DEFINED CONTRIBUTION QUALIFIED
PENSION PLANS     (Frozen PROFIT SHARING PLANS
Effective January 1, 2010)


Masco Corporation Pension Plan     Masco Building Products Corporation
Salaried Retirement Plan


Arrow Fastener Co., Inc.      Masco Corporation Future Service Profit
Employees' Pension Trust     Sharing Plan


Masco Corporation Master Defined
Contribution Plan












DEFINED CONTRIBUTION QUALIFIED
401(k) SAVINGS PLAN


Masco Corporation 401(k) Plan






















175729.1

--------------------------------------------------------------------------------








FIRST AMENDMENT TO THE AMENDED AND RESTATED
MASCO CORPORATION RETIREMENT BENEFIT
RESTORATION PLAN AS AMENDED AND RESTATED
DECEMBER 22, 2010
Pursuant to authority granted to the undersigned by the Organization and
Compensation Committee of the Company’s Board of Directors, and pursuant to the
Company’s power to amend the subject Plan reserved in the Plan’s Section 7.1,
the Plan is hereby amended as follows, effective February 6, 2012:
1) The following sentence is added to definition 9.10 Gross-Up Amount:
“Notwithstanding the foregoing, no Gross-Up Amount or Payment with respect
thereto shall be due, payable or paid hereunder with respect to any payment or
distribution by Masco to or for an employee’s benefit, whether paid,
distributed, payable or distributed or distributable pursuant to the terms of
this Plan, any stock option or stock award plan, retirement plan or otherwise
for (i) benefits accrued under this Plan on or after February 6, 2012,
(ii) stock options, stock awards, or other awards or payments made on or after
February 6, 2012 under any stock or incentive plan of the Company, or (iii) any
other retirement plan or other benefits accruing on or after February 6, 2012.”
Signed this 6th day of February, 2012.
 
 
 
 
MASCO CORPORATION
 
 
BY:
 
/s/ John G. Sznewajs
 
 
     John G. Sznewajs
Its Vice President, Treasurer and Chief Financial Officer





175729.1

--------------------------------------------------------------------------------






AMENDMENT TO THE MASCO CORPORATION
RETIREMENT BENEFIT RESTORATION PLAN




Pursuant to the power to amend reserved in Section 7.1 of the Masco Corporation
Retirement Benefit Restoration Plan (the “Plan”), the Plan is hereby amended as
follows:


Effective January 1, 2014, Section 3.1(b) is amended by deleting it in its
entirety and replacing it with the following to clarify the manner in which
benefits are calculated:


(b) A single sum amount equal to the difference between (1) the cumulative total
of employer contributions (other than contributions characterized as elective
deferrals under Code Section 401(k)) which from time to time would have been
contributed to the account of the employee with respect to periods after
December 31, 1993 under any defined contribution (profit sharing) Qualified
Plan, or with respect to periods after December 31, 2009 under any defined
contribution 401(k) savings Qualified Plan, in which he is a participant
computed without regard to any limitations imposed by the Code on the
determination or amount of such employer contributions and (2) the actual
employer profit sharing contributions made during such periods prior to giving
effect to any qualified domestic relations order or tax levy, with such
difference adjusted by the average of the investment earnings (or losses)
actually experienced for each such period in the Fidelity Freedom Funds which
are offered as investment choices in the Masco Corporation Future Service Profit
Sharing Plan (or in such other index fund or funds as Masco may determine from
time to time), as if the contributions in (1) above had been made simultaneously
with the actual contributions referenced in (2) above.






IN WITNESS WHEREOF Masco Corporation has caused this Amendment to be executed on
this 19 day of December, 2013.


MASCO CORPORATION


/S/ JOHN G. SZNEWAJS
By:________________________________
John G. Sznewajs
Vice President, Treasurer and
Chief Financial Officer






masbrp.a13
(12/9/13)


175729.1